Citation Nr: 9932129	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  94-05 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a psychophysicological 
gastrointestinal disorder, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel






INTRODUCTION

The veteran's active military service extended from January 
1972 to January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision confirmed and 
continued a 10 percent rating for  a psychophysicological 
gastrointestinal disorder, which had been in effect since 
January 1976.

The case was previously before the Board in March 1996, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected psychophysicological 
gastrointestinal disorder is manifested by subjective 
complaints of reflux, vomiting, and stomach pain and 
discomfort.  

3.  The service-connected psychophysicological 
gastrointestinal definite psychiatric impairment.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for the veteran's 
service-connected psychophysicological gastrointestinal 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7,  4.132, Diagnostic Code 9511 (1996), 
amended by 38 C.F.R. § 4.130, Diagnostic Code 99421 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  His assertion that his 
service connected psychophysicological gastrointestinal 
disorder has increased in severity is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the psyche in self support of the individual.  
38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
psychiatric disorders was changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.132, Diagnostic Code 
9511 (1996), with 61 Fed. Reg. 52695-52702 (Oct. 8, 1996), 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9421 (1999).  
In this case, the RO reviewed the veteran's claim under the 
new criteria in June 1999, and it provided the veteran with 
the new criteria in a June 1999 Supplemental Statement of the 
Case.  Moreover, the veteran and his representative were 
given an opportunity to respond to the new regulations.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  VAOGCPREC 
11-97 at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOGCPREC 11-97 at 2.

The veteran's service-connected psychophysicological 
gastrointestinal disorder is currently rated as 10 percent 
disabling.  The old criteria for rating psychological factors 
affecting physical conditions instructed to "evaluate 
psychological factors affecting physical condition by the 
general rating formula for psychoneurotic disorders."  
38 C.F.R. § 4.132, Diagnostic Code 9511 (1996).  The old 
rating criteria also stated that "when two diagnoses, one 
organic and the other psychological or psychoneurotic, are 
presented covering the organic and psychiatric aspects of a 
single disability entity, only one percentage evaluation will 
be assigned under the appropriate diagnostic code determined 
by the rating board to represent the major degree of 
disability.  When the diagnosis of the same basic disability 
is changed from an organic one to one in the psychological or 
psychoneurotic categories, the condition will be rated under 
the new diagnosis."  38 C.F.R. § 4.132, Code 9502 Note 2 
(1996).

Under the old criteria for rating service connected 
psychoneurotic disorders, a 10 percent rating was assigned 
for psychoneurotic disorders with less than the criteria for 
the 30 percent rating with emotional tension or other 
evidence of anxiety productive of mild social or industrial 
impairment.  A 30 percent rating was assigned when there was 
"definite impairment in the ability to establish and 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment."  A 50 percent 
rating was assigned where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and where by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  The next higher rating, a 70 percent disability 
rating, was warranted for severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people and psychoneurotic symptoms were of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating, 
a 100 percent schedular evaluation, was warranted when all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; 
psychoneurotic symptoms existed which were totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; the veteran was 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9400 (1996).

Under the new criteria, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or when the symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher rating, a 70 percent rating, 
may be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9421 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran has been service connected for a 
psychophysicological gastrointestinal disorder at a 10 
percent disability rating ever since his separation from 
military service in 1976.  The veteran has received medical 
treatment at VA medical facilities over the years.  However, 
very few treatment records indicate treatment for psychiatric 
and or gastrointestinal disorders which one would expect to 
see due to his service connected psychophysicological 
gastrointestinal disorder.  Rather, most of the medical 
records show treatment for disorders unrelated to the 
veteran's service connected disability.  

A December 1986 VA treatment record reveals that the veteran 
had complaints of a "nervous stomach."  In June 1993 the 
veteran had complaints of reflux and a VA radiology report 
indicates that an upper gastrointestinal series of the 
veteran was conducted.  There was no evidence of reflux or of 
any abnormalities of the esophagus.  The diagnostic 
impression was "normal GI series."  In February 1995 VA 
treatment records reveal that the veteran had complaints of 
constipation alternating with diarrhea.  

In July 1997 a VA psychiatric examination of the veteran was 
conducted.  The veteran reported complaints of irritable 
stomach, constipation, and occasional vomiting.  He also 
reported bouts of stomach pain which he treated with aspirin.  
He reported having nervousness and anxiety.  Mental status 
examination revealed a somewhat depressed mood but a normal 
affect.  The diagnosis was anxiety state and to rule out 
undifferentiated somatoform disorder.  A Global Assessment of 
Functioning (GAF) scale score of 70 was assigned.  The 
examining psychiatrist described the veteran's symptoms as 
anxiety and mild depression.  A GAF of 70 indicates "some 
mild symptoms (e.g. depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."   DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4TH ed. rev., 1994).

In December 1998 another VA psychiatric examination of the 
veteran was conducted.  The veteran reported having stomach 
problems, occasional vomiting, and choking easily when 
swallowing.  Examination revealed that the veteran was alert 
and oriented.  Some anxiety was noted along with 
preoccupation with his stomach pain and gastrointestinal 
problems.  The diagnosis was "undifferentiated somatoform 
disorder . . . presently service connected as neurotic 
stomach disorder, which is characterized by persistent 
chronic gastrointestinal and swallowing problems  . . .   
These problems have been investigated medically in the past 
and no known general medical condition has been found to 
explain his symptoms.  These symptoms do cause social and 
occupational impairment and distress for the veteran."  A 
GAF of 58 was assigned.  A GAF of 58 indicates "moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g. few friends, 
conflicts with peers or coworkers)."  DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4TH ed. rev., 1994).

In January 1999 a VA gastrointestinal examination of the 
veteran was conducted.  He reported having heartburn with 
reflux and constipated bowel movements.  However, he noted 
that his weight was stable and his appetite was not impaired.  
He reported that he had to take a laxative every other week.  
The diagnosis was chronic constipation and gastroesophageal 
reflux.  

The Board has considered rating the veteran's service 
connected  psychophysicological gastrointestinal disorder 
under various diagnostic codes used to rate service connected 
gastrointestinal disorders.  38 C.F.R. § 4.114 (1999).  
However, none of these diagnostic codes seem appropriate.  
Moreover, the medical test reports of record fail to reveal 
any physical cause of the veteran gastrointestinal symptoms.  
As such, his disability is properly rated under the rating 
schedule for service connected psychiatric disorders.  

The service connected psychophysicological gastrointestinal 
disorder is currently rated as 10 percent disabling under the 
old rating schedule.  The evidence of the most recent VA 
psychiatric examination reveals that the veteran is 
preoccupied with his stomach pain and gastrointestinal 
problems.  The diagnosis is "undifferentiated somatoform 
disorder . . .  which is characterized by persistent chronic 
gastrointestinal and swallowing problems  . . .   These 
problems have been investigated medically in the past and no 
known general medical condition has been found to explain his 
symptoms.  These symptoms do cause social and occupational 
impairment and distress for the veteran."

The Board finds that this level of disability more nearly 
meets the criteria for a 30 percent disability rating under 
the old rating schedule in that the veteran's service 
connected psychophysicological gastrointestinal disorder 
results in definite impairment.  In Hood v. Brown, 4 Vet. 
App. 301 (1993), the Court of Veterans Appeals stated that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" 
in character, whereas the other terms were "quantitative" 
in character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1)(West 1991).  In a 
precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993). The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (West 1991).  Moreover, the veteran's 
disability level also approximates the criteria for a 30 
percent rating under the new rating schedule.  

The evidence of record does not reveal that disability 
resulting from the service connected psychiatric disorder is 
more than 30 percent disabling.  The fact is that there are 
few if any treatment records showing medical treatment for 
psychiatric or gastrointestinal symptoms in last two decades.  
The veteran asserts that the RO did not obtain all of his VA 
treatment records.  However, the Board disagrees.  The RO 
requested treatment records from the VA medical centers 
indicated by the veteran.  Records were received and showed 
treatment mostly for disorders unrelated to his service 
connected disability.  

The evidence of record reveals that the veteran is not 
totally incapacitated by his service connected 
psychophysicological gastrointestinal disorder.  Essentially 
he has some continuing gastrointestinal symptoms and anxiety 
over these symptoms.  He does not show severe impairment or 
impairment of most areas of social and industrial capacity.  
As such, the evidence of record supports an increased rating 
of 30 percent, and not in excess thereof, for the veteran's 
service connected psychophysicological gastrointestinal 
disorder.  


ORDER

An increased rating of 30 percent, and not in excess thereof, 
is granted for psychophysicological gastrointestinal 
disorder, subject to the law and regulations governing the 
payment of monetary awards.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

